Final Rejection
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/121,291 (hereinafter also referred to as ‘291 or the instant application), filed December 21, 2020, which is a reissue application of U.S. Patent No. 9,851,721 (hereinafter also referred to as ‘721) issued December 26, 2017 (filed as U.S. Application No 15/174,741 on June 6, 2016 (hereinafter also referred to as ‘741)) which is a continuation of U.S. Non-Provisional Application Ser. No. 14/553,885 (hereinafter also referred to as ‘885), filed Nov. 25,2014, which issued as U.S. Patent No. 9,360,311 (hereinafter also referred to as ‘311) on June 7, 2016, which claims benefit to U.S. Provisional Patent Application Ser. No. 61/910,341 (hereinafter also referred to as ‘341), filed on Nov. 30, 2013.1  

3. With regard to litigation involving ‘721, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘721 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	4.  The ‘721 patent issued with claims 1-25 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on December 21, 2020 was entered and considered. This preliminary filing amended patent claims 1, 12 and 16-17.   The amendment also presented changes to the specification.
Most recently, the response of October 18, 2022 amended claims 1, 12, and 16 for the second time, amended claims 15 and 19 and also cancelled claims 11 and 18. An ADS and declaration were filed.  Amendments to the specification were also made. 

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-10, 12-17 and 19-25 are pending.
Claims 1-10, 12-17 and 19-25 are examined.
Claims 1-10, 12-17 and 19-25  are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, AIA  provisions apply thereto. See also paragraph 1, supra.

Response to Arguments
7. The remarks filed October 18, 2022 have been considered in their entirety.  Specifically:
The remarks on page 14, page 15 (35 USC 102 and 103) and page 16 have been noted.  The issues discussed therein have not been maintained.
  With regard to the remaining issues on page 15, see the discussion below with regard thereto.

Specification
8.  The disclosure is objected to because of the following informalities: Col. 3, lines 4, 14, and 18, col. 4, lines 3 and 35, col. 8, lines 7, 33, 45, 58 and 60, col. 9, lines 41-43, and 46, col. 13, lines 27-30 and 44, col. 14, line 62 and col. 15, lines 25-29 and 46 include grammatical errors, e.g., missing word(s), wrong tense, etc.
Claim 1 as filed set forth:
a method for determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface, the method comprising the steps of:
measuring an angle of rotation about a hinge joint that is part of the vehicle, wherein the vehicle is configured to travel along the surface;
determining the orientation of the vehicle relative to the surface based on vehicle geometric data, the surface geometric data and the measured angle of rotation using a processor located on board the vehicle; and
controlling operation of the vehicle in view of the determined orientation using the processor.

The current response added the limitation of claim 11(which claim previously depended from claim 1) to claim 1.  Such claim 11 was first filed in a preliminary amendment concurrently with the filing of the parent ‘741 application.2   The limitation sets forth the surface (i.e. “a surface having defined geometric data that represents a curvature of the surface”) comprises a cylindrical pipe and the step of determining the orientation of the vehicle (i.e. “determining the orientation of the vehicle relative to the surface based on vehicle geometric data, the surface geometric data and the measured angle of rotation” (i.e. “measuring an angle of rotation about a hinge joint that is part of the vehicle, wherein the vehicle is configured to travel along the surface”) “using a processor located on board the vehicle”.  The limitation continues that such step of determining the orientation of the vehicle:
…corresponds to determining four possible orientations relative to a centerline of the cylindrical pipe and
the method further includes the step of 
recording previous measurements of the hinge angle and 
determining which of the four possible orientations is a true orientation of the vehicle based on a start orientation and previous orientation changes of the vehicle. 

The response now relies upon col. 15, lines 39-51 for this limitation.  Col. 15, lines 39-51 sets forth that as a robot advances/travels along a cylindrical pipe, a particular/current measurement of the hinge angle (which hinge angle is used to determine the orientation currently) of the vehicle can correspond to four possible current orientations of the robot relative to the pipe centerline or flow.3 However, and also as best understood, the system can deduce which of the possible four current orientations is the true orientation based on knowing the original orientation/hinge angle from which the robot starts traveling/advancing from along the cylindrical pipe and all hinge angle/orientation changes from such start of travel/advancement, i.e. prior, to such current orientation.  Therefore, data indicating the original orientation/hinge angle measurement (i.e. original measured angle of rotation/determined original orientation) and all further hinge angle measurements/orientation changes (i.e. angle of rotation measurements/determined orientation changes) as the robot travels/advances from such original orientation to the current orientation are stored in order to make such deduction.   
However, this description is not the same as the limitation added to claim 1 (i.e. the step of determining the orientation/current orientation “corresponds to determining four possible orientations relative to a centerline of the cylindrical pipe” (i.e. the description describes deducing/determining one orientation from out of four possible orientations) “and the method further includes the step of recording previous measurements of the hinge angle” (i.e. the description does not describe “recording previous measurements” but rather, as best understood, storing/”keep[ing] track of” the original and “all further” measurements) “and determining which of the four possible orientations is a true orientation of the vehicle based on a start orientation and previous orientation changes of the vehicle” (i.e. as described the true orientation is determined based on the prior stored/recorded data/measurements/orientation determinations of the original orientation/start and all further orientation changes)).
Therefore, either the language of claim 1 should be consistent with the description at col. 15, lines 39-51 or the portion of the specification where antecedent basis for the subject matter as claimed should be provided.4 
The same limitation was added to claim 19 which is drawn to a system, rather than a method, for determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface.  It is noted that none of the claims depending from claim 19 previously included this limitation.  The response similarly relies upon col. 15, lines 31-59 for support of this limitation.  Accordingly the discussion of claim 1 and the description at col. 15, lines 39-51 also applies to claim 19 and the description at col. 15, lines 39-51.
Finally, the same limitation was added to claim 16.  However claim 16, unlike claims 1 and 19, is drawn to a method for determining a diameter of a curved structure over which a vehicle travels.  It is noted that none of the claims depending from claim 16 previously included this limitation.  The response similarly relies upon col. 15, lines 31-59 for support of this limitation. Accordingly the discussion of claim 1 and the description at col. 15, lines 39-51 also applies to claim 16 and the description at col. 15, lines 39-51.  It is further noted that col. 15, lines 39-51 also do not describe such limitation in combination with a method of determination of a diameter of a curved structure as set forth in claim 16.5  
Claim 16, lines 1-6 set forth:
A method for determining a diameter of a curved structure over which a vehicle travels comprising using a processor located on board the vehicle to perform the steps of:
determining geometric data of the vehicle;
determining an orientation of the vehicle relative to the curved structure; and
measuring an angle of rotation about a hinge joint that is part of the vehicle to determine the diameter of the curved structure,

Claim 17 previously set forth:
The method of claim 16, further including
using the processor located on board the vehicle to perform the step of determining a maximum angle of rotation that has been measured and 
the step of determining the diameter of the curved structure is based on the recorded maximum angle of rotation and the geometric data of the vehicle.

Claim 17 now further sets forth:

wherein the maximum angle of rotation is determined by
pivoting the vehicle 181 degrees around its own driving wheel, 
mapping data acquired from measuring the hinge angle, and
recording the maximal angle of rotation as the vehicle rotates, which occurs       when the vehicle is oriented normal to a flow of the cylindrical pipe.


The response relies upon col. 15, lines  52-65 which sets forth:
In addition, if the geometry of the robot is known and the orientation of the robot relative to a pipe is known, the measured angle about the hinge can be used to determine the diameter of the pipe.  Further, a robot can be placed on a pipe of unknown diameter and then commanded to pivot 181 degrees around its own driving wheel and map the data acquired from the sensor measuring the angle about the hinge. The system can record the maximum angle as the robot rotates, which occurs when the robot is oriented normal to the flow of the pipe (i.e. as if the robot was about to start driving in circles around the pipe circumference).  
The maximum measured angle, combined with the geometer data of the robot, can be used for determining the diameter of the pipe upon which the robot is traveling.

Therefore as best understood, determination of the diameter of the curved structure is based on the measured angle of rotation, known geometry of the vehicle and known orientation.  The measuring of an angle of rotation about the hinge joint to determine the diameter is performed by a sensor as the vehicle is pivoted/oriented 181 degrees around its own driving wheel while placed on a cylindrical pipe and the measurements/data are mapped. The determination of the diameter of the pipe may be further based on not only the known geometry of the vehicle but also measuring/recording an angle of rotation, i.e. the recorded maximum angle, when the determined/known orientation is normal to the flow of the pipe while it is pivoted. This description is not the same as the limitations of claim 16, lines 1-6 and claim 17.
Therefore, either the language of claims 16-17 should be consistent with the description at col. 15, lines 52-65 or the portion of the specification where antecedent basis for the subject matter as claimed should be provided. See again footnote 4. 
Appropriate correction is required.

Claim Objections
9.  Claim 17 is objected to because of the following informalities: on line 7, “maximal” should be --maximum--.  Appropriate correction is required.

 				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.  Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "further includes the step of recording" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The claims are allowable over the prior art.

Conclusion
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,851,721 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘721 patent was extended or adjusted by 0 days.  
        2 The preliminary amendment only set forth “No new matter has been introduced since support is found in the original specification.”  Note again paragraph 2 above.
        3 As best understood, see Figs. 8A-B, i.e. four possible orientations separated by 90 degrees.
        4 See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
        5 Cf. The method of claim 1 is drawn to a method of  determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface including specific steps not recited in claim 16.